UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: Commission file number: 001-32558 KOBEX MINERALS INC. (Exact name of Registrant as specified in its charter) Province of British Columbia, Canada (Jurisdiction of incorporation or organization) 1700- 700 West Pender Street, Vancouver, British Columbia, Canada V6C 1G8 (Address of principal executive offices) Geoffrey Bach 1700- 700 West Pender Street, Vancouver, British Columbia, Canada V6C 1G8 Tel: (604) 688-9368 E-mail: investor@kobexminerals.com (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Shares, no par value NYSE MKT Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) i Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the Registrant’s classes of capital or common share as of the close of the period covered by the annual report:46,082,413 common shares as at December 31, 2012 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x If this report is an annual or transition report, indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.Yes x No o Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer oAccelerated filer oNon-accelerated filerx Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP oInternational Reporting Standards as issued x Other by the International Accounting Standards Board If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 oItem 18 x If this is an annual report, indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x ii TABLE OF CONTENTS EXPLANATORY NOTE 1 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 1 CAUTIONARY NOTE TO U.S.INVESTORS REGARDING RESERVE AND RESOURCE ESTIMATES 2 GLOSSARY 3 CURRENCY AND EXCHANGE RATES 4 PART I 5 Item 1.Identity of Directors, Senior Management and Advisors 5 Item 2.Offer Statistics and Expected Timetable 5 Item 3.Key Information 5 Item 4.Information on the Company 21 Item 4A.Unresolved Staff Comments 46 Item 5.Operating and Financial Review and Prospects 46 Item 6. Directors, Senior Management and Employees 51 Item 7.Major Shareholders and Related Party Transactions 67 Item 8.Financial Information 70 Item 9.The Offer and Listing 70 Item 10.Additional Information 72 Item 11.Quantitative and Qualitative Disclosures About Market Risk 88 Item 12.Description of Securities Other than Equity Securities 89 PART II 89 Item 13.Defaults, Dividend Arrearages and Delinquencies 89 Item 14.Material Modifications to the Rights of Security Holders and Use of Proceeds 89 Item 15.Controls and Procedures 89 Item 16.[Reserved] 90 Item 16A.Audit Committee Financial Expert 90 Item 16B.Code of Ethics 90 Item 16C.Principal Accountant Fees and Services 92 Item 16D.Exemptions from the Listing Standards for Audit Committees 92 Item 16E.Purchases of Equity Securities by the Issuer and Affiliated Persons 93 Item 16F.Change in Registrant’s Certifying Accountant 93 Item 16G.Corporate Governance 93 Item 16H. Mine Safety Disclosure 94 PART III 94 Item 17.Financial Statements 94 Item 18.Financial Statements 94 Item 19.Exhibits 95 iii GENERAL INFORMATION All references in this annual report on Form 20-F to the terms “we”, “our”, “us”, and “the Company” refer to Kobex Minerals Inc. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain statements in this annual report and the documents attached as exhibits to this annual report constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Kobex Minerals Inc., or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Forward-looking statements are statements that are not historical facts, and include, but are not limited to, statements about expected completion dates of acquisitions/transactions, feasibility studies, anticipated commencement dates of mining or metal production operations, projected quantities of future metal production and anticipated production rates, operating efficiencies, costs and expenditures, business development efforts, the need for additional capital and the Company's production capacity are not guarantees of future performance and are subject to certain risks, uncertainties and assumptions that are difficult to predict. Information relating to the magnitude or quality of mineral deposits is deemed to be forward-looking information.Forward-looking statements generally, but not always, are identified by the words “expects,” “anticipates,” “believes,” “intends,” “estimates,” “projects”, “potential”, “possible” and similar expressions, or that events or conditions “will,” “may,” “could” or “should” occur. The forward-looking statements in this annual report are subject to various risks and uncertainties, most of which are difficult to predict and generally beyond our control, including without limitation: · risks related to volume and price fluctuations in the Company's common shares; · risks related to the Company's exploration activities; · risks related to the Company's history of losses and lack of revenues; · risks related to the Company raising capital through additional equity financing or joint venture arrangements; · risks related to mineral resources estimates; · risks related to the title to the Company's mineral properties; · risks related to permits and licences for the Company's properties; · risks related to the Company's key personnel; · risks related to political and economic instability in foreign countries where the Company holds properties; · risks related to environmental laws; · risks related to government regulation; · risks related to fluctuations in metal prices; · risks related to foreign currency fluctuations; · risks related to competition within the mining industry; · risks related to potential litigation; · risks related to the Company not insuring against all risks; · risks related to joint ventures and other partnerships; · risks related to exploration, development and mining activities; · risks related to potential community actions; · risks related to unexpected delays in the Company's plan of operation; · risks related to the global economy; · risks related to the enforceability of judgements in the United States; · risks related to the Company's lack of production history; · risks related to the Company's officers and directors having potential conflicts of interest; · risks related to differences in United States and Canadian reporting of reserves and resources; · risks related to the Company's dependence on third parties; · risks related to the Company's common shares; · risks related to the Company's status as a foreign issuer; · risks related to increased costs of the Company being a public company; and · risks related to the Company’s likely status as a passive foreign investment company. - 1 - This list is not exhaustive of the factors that may affect any of the Company’s forward-looking statements.Some of the important risks and uncertainties that could affect forward-looking statements are described further under the section heading “Item 3. Key Information – D. Risk Factors” below.If one or more of these risks or uncertainties materializes, or if underlying assumptions prove incorrect, our actual results may vary materially from those expected, estimated or projected.Forward-looking statements in this document are not a prediction of future events or circumstances, and those future events or circumstances may not occur.Given these uncertainties, users of the information included herein, including investors and prospective investors are cautioned not to place undue reliance on such forward-looking statements.Investors should consult our quarterly and annual filings with Canadian and U.S. securities commissions for additional information on risks and uncertainties relating to forward-looking statements. Forward-looking statements are based on our beliefs, opinions and expectations at the time they are made, and we do not assume any obligation to update our forward-looking statements if those beliefs, opinions, or expectations, or other circumstances, should change, except as required by applicable law. CAUTIONARY NOTE TO U.S.INVESTORS REGARDING RESERVE AND RESOURCE ESTIMATES As used in this annual report, the terms “mineral reserve”, “proven mineral reserve” and “probable mineral reserve” are Canadian mining terms as defined in accordance with Canadian National Instrument43-101—Standards of Disclosure for Mineral Projects (“NI43-101”) and the Canadian Institute of Mining, Metallurgy and Petroleum (the“CIM”)—CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended. These definitions differ from the definitions in the UnitedStates Securities and Exchange Commission (“SEC”) Industry Guide 7 (“SECIndustry Guide 7”) under the Securities Act. Under SEC Industry Guide 7standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. In addition, the terms “mineral resource”, “measured mineral resource”, “indicated mineral resource” and “inferred mineral resource” are defined in and required to be disclosed by NI43-101; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC. Investors are cautioned not to assume that any part or all of the mineral deposits in these categories will ever be converted into reserves. “Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility. It cannot be assumed that all, or any part, of an inferred mineral resource will ever be upgraded to a higher category. Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases. Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable. Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC standards as in place tonnage and grade without reference to unitmeasures. Accordingly, information contained in this annual report and the documents incorporated by reference herein contain descriptions of our mineral deposits that may not be comparable to similar information made public by U.S.companies subject to the reporting and disclosure requirements under the UnitedStates federal securities laws and the rules and regulations thereunder. - 2 - GLOSSARY The following is a glossary of geological and technical terms used in this annual report: Alteration Any physical or chemical change in a rock or mineral subsequent to its formation. Milder and more localized than metamorphism. Bonanza Group Geological unit composed of Jurassic volcanic sedimentary rocks Breccia A rock containing generally angular fragments of itself or some other rock. Epithermal A mineral deposit consisting of veins and replacement bodies, usually in volcanic or sedimentary rocks, containing precious metals, or, more rarely, base metals. Epithermal deposits form in hydrothermal systems related to volcanic activity and while active can discharge to the surface as hot springs or fumaroles. Hydrothermal Alteration Those chemical and mineral changes resulting from the interaction of hot water solutions with pre-existing solid mineral phases. Island Plutonic Suite Geological unit composed of Jurassic intrusive rocks Intrusive Rock A body of rock, that while fluid, penetrated into or between other rocks, but solidified before reaching the surface. Jurassic The second period of the Mesozoic era thought to have covered the span of time between 190 and 135 million years ago. km kilometre m metre Porphyry An igneous rock containing mineral crystals that are visibly larger than other crystals of the same or different composition. ppm parts per million Qualified Person As defined in under Canadian law (National Instrument 43-101 Standards of Disclosure for Mineral Projects) (“NI 43-101”) an individual who (a) is an engineer or geoscientist with at least five years of experience in mineral exploration, mine development or operation or mineral project assessment, or any combination of these; (b) has experience relevant to the subject matter of the mineral project and the technical report; and (c) is a member in good standing of a professional association. Sedimentary Rocks Descriptive term for a rock formed of sediment, namely solid material both mineral and organic, deposited from suspension in a liquid. Tonne
